Citation Nr: 0948183	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  09-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a back injury currently 
evaluated as 10 percent disabling effective October 19, 2006.

3.  Entitlement to an increased disability rating for 
service-connected left knee chondromalacia patella currently 
evaluated as 10 percent disabling effective October 19, 2006.

4.  Entitlement to an increased disability rating for 
service-connected right knee chondromalacia patella currently 
evaluated as 10 percent disabling effective October 19, 2006.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a January 2007 rating decision, the RO granted 10 percent 
disability ratings for service-connected back and bilateral 
knee disabilities, all effective October 19, 2006, the date 
VA received the Veteran's claim.  In a March 2008 rating 
decision, the RO continued the 10 percent disability ratings 
and denied service connection for hypertension.  The Veteran 
disagreed and perfected an appeal as to each issue.

In August 2009, the Veteran and his representative presented 
evidence and testimony at a videoconference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the Veteran's hypertension condition is unrelated to his 
active duty military service.

2.  The Veteran's back disability is manifested by constant 
pain and tenderness of the lumbar spine, occasional back 
spasms which require the Veteran to remain in bed about three 
times per year without a physician's direction, use of a back 
brace, forward flexion of 0-to-70 degrees, extension from 0-
to-25 degrees, left and right lateral flexion and rotation of 
0-to-25 degrees, flare-ups with repetitive movement, and 
normal sensory motor responses.

3.  The Veteran's bilateral knee disabilities are manifested 
by use of knee braces, limitation of recreational activity, 
occasional swelling, tenderness made worse upon repetitive 
use, prolonged standing, climbing, squatting or crawling, 
flexion of 0-to-140 degrees and no objective evidence of 
instability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected back injury residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected left knee chondromalacia 
patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for service-connected right knee chondromalacia 
patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he had the beginnings 
of hypertension during service and that it soon manifested 
after his discharge.  He seeks service connection for that 
condition.  The Veteran also contends that his back and knee 
conditions are worse than accepted by VA and that he is 
entitled to disability ratings in excess of the currently 
assigned 10 percent disability ratings for those 
disabilities.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Veteran was informed in letters dated November 2006 and 
November 2007 that in order to substantiate his claims for 
increased disability ratings, the evidence would have to show 
that his disabilities had gotten worse.  He was also informed 
in the November 2007 letter that in order to establish 
entitlement to service connection, the evidence must show a 
current condition, an event or injury during service, and 
medical evidence of a relationship between the current 
condition and the event or injury during service.  Finally, 
the November 2007 letter informed the Veteran of how VA 
determines a disability rating and an effective date. 


The Veteran was further notified in both letters that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all private medical records 
identified by the Veteran and has obtained all VA medical 
records pertaining to the Veteran's claim.  The Veteran has 
received a medical examination pertaining to his claim 
including that provided in December 2006 and January 2008.  
VA has further assisted the Veteran throughout the course of 
this appeal by providing him and his representative with 
statements of the case which informed them of the laws and 
regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran and his 
representative presented testimony at an August 2009 hearing 
before the undersigned VLJ.

Entitlement to service connection for hypertension.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

Medical records in evidence show that the Veteran is 
currently prescribed medications to control his blood 
pressure.  Sample blood pressure readings in the record range 
from a high of 146 over 106 on March 29, 2007 to a low of 
86/114 on September 2007.  For these reasons, the Board finds 
that the evidence is at least in equipoise that the Veteran 
has a current hypertension disorder.  Thus, Hickson element 
(1) has been satisfied.

A review of the Veteran's service treatment records show a 
January 3, 1975, blood pressure reading of 104/76; an October 
5, 1977, reading of 120/80; an October 26, 1977, reading of 
124/90; and a November 17, 1977, reading of 122/80.  No 
diagnosis or specific comment was made regarding high blood 
pressure or hypertension.  Moreover, the record does not 
include records which show an increase in blood pressure 
readings within one year of the Veteran's December 1977 
discharge from active duty.  Although the Veteran testified 
that he was treated for hypertension during service, there is 
no record of such treatment.  He specifically testified that 
he believed it started with treatment for a headache and that 
he found out after service that he had hypertension.  See 
hearing transcript at pages 15-16.  However, there is no 
record of any such treatment or diagnosis within one year 
after service.  

In sum, the Veteran's statements are not probative to show he 
had high blood pressure or hypertension during service.  
First, the Court has held that contemporaneous evidence has 
greater probative value than history as reported by the 
claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The 
Court has also held that the Board may consider whether a 
veteran's personal interest may affect the credibility of 
testimony.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Third, the Veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Finally, 
there is nothing in the record that indicates that the 
Veteran has the training or education to render a medical 
diagnosis or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

There is nothing in the record which indicates that the 
Veteran had high blood pressure during service and there is 
nothing in the record which indicates that he had 
hypertension which manifested to a compensable degree within 
one year of discharge from active duty.  For the reasons and 
bases stated above, the Board finds that Hickson element (2) 
has not been satisfied and that the claim fails on that basis 
alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board notes that the Veteran sought 
60 days from the date of the hearing to obtain further 
evidence.  The Board received an August 2009 letter regarding 
the Veteran from Dr. T.F.  The letter merely concludes that 
the Veteran has knee and back pain and does not address the 
existence of hypertension or any nexus between it and events 
during the Veteran's active duty.  Nor is there any other 
medical evidence of record regarding nexus.  While it is 
incumbent upon VA to assist the Veteran with establishing his 
claims, it is the Veteran's responsibility to support a claim 
for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  
Without medical evidence of hypertension during service, the 
obligation of VA to provide a medical examination determine 
etiology did not arise.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), [the VA must provide a VA medical examination 
in service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.]  Hence, the 
claim also fails without medical evidence of a nexus between 
the Veteran's current hypertensive condition and his active 
duty service.

In conclusion, the Board finds that a preponderance of the 
evidence supports a conclusion that the Veteran's 
hypertension is unrelated to his active duty service.  The 
benefit sought on appeal is denied.

Entitlement to an increased disability rating for service-
connected residuals of a back injury currently evaluated as 
10 percent disabling effective October 19, 2006.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  See 38 C.F.R.  § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2009).



Assignment of diagnostic code

The Veteran's service-connected residuals of a back injury is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
[Lumbosacral or cervical strain].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5237 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case.  The most 
recent VA examiner reported a diagnosis of "residual injury 
of the lumbar spine," and a December 2006 examiner reported 
a diagnosis of "lumbosacral strain."  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code be used.  In 
any event, all spine disorders, with the exception of 
intervertebral disc syndrome, are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
Board notes that the most recent VA examiner reported nothing 
regarding abnormal neural or sensory motor indications, and 
the Veteran has not complained of radiation of pain down the 
legs.  Thus, the Board finds that the criteria of Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes are not applicable in this case.  Accordingly, the 
Board concludes that the Veteran is appropriately rated under 
Diagnostic Code 5237.

Specific rating criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).



Analysis

Schedular rating

To obtain a disability rating of 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine, current spine regulations as they pertain to 
range of motion, the Veteran would have to demonstrate 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

The Veteran's back disability is manifested by constant pain 
and tenderness of the lumbar spine, occasional back spasms 
which require the Veteran to remain in bed about three times 
per year without a physician's direction, use of a back 
brace, forward flexion of 0-to-70 degrees, extension from 0-
to-25 degrees, left and right lateral flexion and rotation of 
0-to-25 degrees, flare-ups with repetitive movement, and 
normal sensory motor responses.  The Veteran testified that 
he is a machine operator and that he is still able to 
complete the tasks of his employment, although he sometimes 
takes days off because of back pain.  See hearing transcript 
at page 8.  He testified that he has occasional muscle 
spasms, although the January 2008 VA examiner noted that the 
Veteran reported "no incapacitating episodes in the past 
year."  The December 2006 examination report states that the 
Veteran often uses a back brace, but does not use any other 
assistive device.  The December 2006 examination report also 
noted no incapacitating episodes within the past year, but 
did note x-ray evidence showed "mild arthritis."

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2009).  The normal 
combined range of motion is 240 degrees.  Combined range is 
described as "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation."  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).  As 
noted above, the Veteran had forward flexion to 70 degrees, 
extension to 25 degrees, right and left lateral flexion to 25 
degrees, and bilateral rotation of 25 degrees, for a combined 
range of 195 degrees.  Thus, the Veteran's most recent 
combined range of motion is far in excess of the 120 degrees 
required for the assignment of a 20 percent rating.  The 
criteria for the assignment of 20 percent disability rating 
are not met or approximated.  

The examiner's 2006 and 2008 reports do not note that the 
Veteran's gait was abnormal, and no scoliosis, reversed 
lordosis or abnormal kyposis is noted.  There is no evidence 
of ankylosis.

In short, there is no basis for assigning a disability rating 
in excess of 10 percent disabling under the general formula 
for rating spine disabilities, and, for reasons stated above, 
the Board finds that an increased schedular rating may not be 
assigned under the current schedular criteria.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2009); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2009) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

The record on appeal, however, does not contain objective 
medical evidence of significant associated neurological 
symptomatology.  No foot drop, ankle jerk or other symptom of 
lower extremity disability is indicated by the medical 
evidence. 

Based on the absence of significant objectively demonstrated 
neurological symptomatology, the Board finds that a separate 
rating for neurological impairment is not warranted.

In addition, the Veteran in essence carries two low back 
diagnoses: residuals of lumbosacral strain and DJD.  Based on 
identified symptomatology, there is essentially a single low 
back disability, manifested by low back pain.  Separately 
rating the two diagnoses would amount to prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2009) [the evaluation of 
the same disability under various diagnoses is to be 
avoided].   

Thus, Esteban considerations are not for application in this 
case.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  Neither examination report 
indicated that repetition of lateral bending and rotational 
movements revealed excess fatigability, incoordination or 
weakness.  The record indicates that the Veteran does use a 
back brace, but does not use any other device to assist with 
walking.  There is no objective indication of impairment of 
function due to pain.  

The Board is of course aware of the Veteran contentions that 
he can walk only short distances and is otherwise severely 
limited, according to him because of his low back disability.  
However, this is not established in the medical records.  It 
is now well established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the Veteran do not serve to outweigh the body of competent 
medical evidence in this case, which indicate that the back 
disability is manifested principally by tenderness and pain 
at the extremes of slightly limited ranges of motion. 

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  The Court further held 
that when a claim for an increased rating is granted, the 
effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.

The Veteran's most recent claim for an increased disability 
rating was filed in October 2006. In this case, therefore, 
the relevant time period is from October 2005 to the present. 
At all times, the assigned disability ratings remained 
unchanged.  The question to be answered by the Board, then, 
is whether any different rating should be assigned for any of 
the four disabilities now under consideration for any period 
from October 2005 to the present.

In essence, the evidence of record, to include the December 
2006 and January 2008 VA examination reports as well other VA 
medical treatment reports, indicates that the Veteran's 
service-connected back disability has remained essentially 
unchanged.  That is, the back disability was manifested 
throughout the period by limited motion and complaints of 
pain.  Throughout the period, there were no clinical findings 
sufficient to justify the assignment of a higher or lower 
rating.

Thus, an increased disability rating for the Veteran's back 
disability was not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Entitlement to an increased disability rating for service-
connected left knee chondromalacia currently evaluated as 10 
percent disabling effective October 19, 2006.

Entitlement to an increased disability rating for service-
connected right knee chondromalacia currently evaluated as 10 
percent disabling effective October 19, 2006.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

The relevant law and regulations for Increased Ratings - in 
general and Rating musculoskeletal disabilities have been 
stated above and will not be repeated here.

Assignment of diagnostic code

The Veteran's service-connected left and right knee 
chondromalacia are rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 [Leg, limitation of flexion of].  As above, the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and any change 
in a diagnostic code by a VA adjudicator must be specifically 
explained.  See Butts supra.; see also Pernorio supra.

Both the 2006 and 2008 VA examination report diagnosed the 
Veteran with "bilateral chondromalacia of the patella."  
Chondromalacia is defined as "pain and crepitis over the 
anterior aspect of the knee, particularly in flexion, with 
softening of the cartilage on the articular surface of the 
patella and, in later stages, effusion."  See Dorland's 
Illustrated Medical Dictionary, 30th Edition (2003) at page 
356.  The Veteran's main complaints are of pain and 
occasional swelling.

There is no evidence of ankylosis, recurrent subluxation or 
lateral instability, cartilage dislocation with episodes of 
locking, impairment of the tibula and fibula, or genu 
recurvatum.  X-ray evidence in the record establishes that 
the Veteran's knees are normal.  Although the Veteran 
testified that his knee feels "like it will lock up," and 
that it will give way, the VA examiner has twice reported 
that the Veteran's knees are stable.  For those reasons, the 
Board finds that Diagnostic Codes 5276, 5257, 5258, 5262, and 
5263 are not applicable.  

In sum, Diagnostic Code 5260 is deemed by the Board to be the 
most appropriate primarily because it pertains specifically 
to the primary diagnosed disability in the Veteran's case: 
limited range of flexion.  The Board observes that neither 
the Veteran nor his representative have indicated that any 
other rating criteria is more appropriate.  For those 
reasons, the Board finds that Diagnostic Code 5260 is the 
most appropriate.  

Specific schedular criteria

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees. 38 C.F.R. 
§ 4.71, Plate II (2009).

Analysis

Schedular rating

The Veteran is currently evaluated with a 10 percent 
disability.  Under Diagnostic Code 5260, a 20 percent rating 
is provided where flexion is limited to 30 degrees.  The 
Veteran's bilateral knee disabilities are manifested by use 
of knee braces, limitation of recreational activity, 
occasional swelling, tenderness made worse upon repetitive 
use, prolonged standing, climbing, squatting or crawling, 
flexion of 0-to-140 degrees and no objective evidence of 
instability.  Thus, the Veteran's range of motion far exceeds 
that of the 20 percent disability rating criteria and a 
disability rating in excess of 10 percent is therefore not 
warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's bilateral knee 
disabilities based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  Neither examination report 
indicated that repeated use of the knees revealed 
"increasing symptoms."  The is no objective evidence that 
repeated use resulted in fatigability, incoordination or 
weakness, although the Veteran reported in 2006 that 
repetitive use causes increasing aching, pain, soreness, 
tenderness and fatigability.  The record indicates that the 
Veteran does use knee braces most of the time and has also 
used socks for further comfort at work.  But, there is no 
objective indication of impairment of function due to pain.  

The Board has considered the Veteran's contentions that his 
knees cause him pain when he works all day, and that doing 
lawn work or other routine work around the house takes longer 
because of his knee and back pain.  See hearing transcript at 
page 10.  However, the examiner noted that "normal daily 
activity he can do."  Moreover, the Veteran has testified 
that he has flare-ups periodically with swelling and 
increased pain, but it does not appear from the medical 
evidence that any change of range of motion or functionality 
results.  

In sum, the Board finds that assignment of additional 
disability based on DeLuca factors is not warranted.


Hart consideration

The Veteran's claim for increased disability ratings for his 
service-connected knee disabilities was also filed in October 
2006. As above, the relevant time period for examination is 
from October 2005 to the present. At all times, the assigned 
disability ratings remained unchanged.  

The December 2006 and January 2008 VA examination reports as 
well other VA medical treatment reports, indicates that the 
Veteran's service-connected knee disabilities have remained 
essentially unchanged; they manifested throughout the period 
by pain and swelling as well as slight limitation of range of 
motion.  However, the Board finds that there were no clinical 
findings sufficient to justify the assignment of a higher or 
lower rating at any point during the period under 
consideration.  Accordingly, there will be no staged ratings 
assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected lumbar and knee disabilities.  The medical 
evidence fails to demonstrate that the symptomatology of any 
of the Veteran's disabilities is of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disabilities are specifically contemplated 
under the ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for any of his disabilities.  In addition, 
although the Veteran has claimed he is has trouble on 
occasion with what is required at his employment, the 
evidence reveals that he nonetheless continues to be 
employed.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a back injury is not 
warranted.

Entitlement to a disability rating in excess of 10 percent 
for service-connected left knee chondromalacia patella is not 
warranted.

Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee chondromalacia patella is 
not warranted.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


